Case 1:18-cr-00338-TJK Document 17 Filed 07/23/19 Page 1 of 3

FILED

UNITED STATES DISTRICT COURT "UL 23 2019
FOR THE DISTRICT OF COLUMBIA

Clerk, U.S Di
UNITED STATES OF AMERICA Bankruptc
v. CRIMINAL NO. 1:18-CR-338 (TJK)

JEFFREY RAPHIEL CLARK, JR.

Defendant.

STATEMENT OF OFFENSE IN SUPPORT OF GUILTY PLEA
On October 27, 2018, at approximately 9:54 a.m., Robert Bowers, a white supremacist
who has made anti-Semitic statements on internet posts, attacked the Tree of Life Synagogue in
Pittsburgh, Pennsylvania, killing 11 people who were attending a religious ceremony in the
synagogue. The FBI’s investigation of Bowers revealed that Bowers’ followers on Gab included
a District of Columbia resident, Jeffrey Raphiel Clark, Jr., who resides in Northwest, Washington,
D.C.

During its investigation of Clark, the FBI received information that Clark was a heavy user
of marijuana, and that the smell of marijuana was present in Clark’s home as recently as October
27, 2018, and November 4, 2018. Clark had tried to stop using marijuana in the past, but had been
unable to do so.

At the same time that he was a habitual user of marijuana, Jeffrey Clark was also the
registered owner of two firearms in the District of Columbia: a Remington Arms 1911 R1 handgun,
and a Mossberg Maverick 88 shotgun, which he had purchased and registered in 2016. On
November 9, 2018, family members who were concerned about Jeffrey Clark took possession of

the firearms and later turned them over to the FBI.
Case 1:18-cr-00338-TJK Document 17 Filed 07/23/19 Page 2 of 3

There are no firearms manufacturers located within the District of Columbia. Accordingly,
the weapons registered to Jeffrey Clark necessarily traveled in interstate commerce. Marijuana is
a Schedule I controlled substance pursuant to 18 U.S.C. § 812.

On November, 9, 2018, an arrest warrant and criminal complaint were issued for Jeffrey
Clark charging him with, inter alia, one count of Unlawful Possession of Firearms by a Person
who is a Unlawful User of or Addicted to any Controlled Substance in violation of 18 U.S.C. §
922(g)(3). Agents of the FBI arrested the defendant on November 9, 2018, and during the
execution of a corresponding search warrant at Clark’s residence, officers noted that the entire
house smelled like marijuana. In Jeffrey Clark’s bedroom, and a room adjacent to his bedroom,
agents seized a marijuana growing operation including approximately ten plants that were 6-8
inches tall; marijuana smoking devices including pipes, bongs, and what appeared to be THC vapor
pods; and a marijuana grinder. On a deck to the residence, officers located a marijuana plant that
was approximately 30-36 inches tall.

During a post-arrest interview the defendant admitted that he had possessed the Remington
Arms 1911 R1 handgun, and the Mossberg Maverick 88 shotgun in the District of Columbia. The
defendant also admitted that he was a frequent and long-time user of marijuana, specifically, that
he had smoked marijuana on a nearly daily basis since he was fifteen-years-old. On November 10,

2018, the defendant tested positive for marijuana when he was tested following his arrest in this

case.
Case 1:18-cr-00338-TJK Document 17 Filed 07/23/19 Page 3 of 3

Respectfully submitted,
JESSIE K. LIU
United States Attorney
D.C. Bar No. 472845
By:
CUMM
Assistant United States Attorney
Bar No. 986573
555 Fourth Street, N.W., Room 11-824D
Washington, DC 20530
John.cummings@usdoj.gov
(202) 252-7271

DEFENDANT'S ACKNOWLEDGMENT
I have read this Statement of Offense, understand it, and agree that it is true and accurate.
While it is not a complete recitation of all that I did or all that I know, it represents some of my
conduct and some of my knowledge concerning my own involvement in illegal activity. No
threats have been made to me nor am T under the influence of anything that could impede my

ability to understand this factual proffer fully.

[Bd [2.044 > -F

Date Jeffrey Clark

ATIORNEY'S ACKNOWLEDGMENT
I have read each of the pages constituting this Statement of Offense, reviewed them with

my client, and discussed it with my client.

Ava) A —
D David Bos, Esq.

ate
Attorney for Jeffrey Clark

 
